DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 21 January 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn.  In particular, the previous rejections of the claims under 35 U.S.C. 102(a)(2) over Gross et al (PGPUB 20210017609) and Gross et al (PGPUB 20210025011) have been obviated by the statement by Applicant pursuant to 35 U.S.C. 102(b)(2)(C) that the subject matter disclosed in Gross (PGPUB 20210017609 and PGPUB 20210025011) and the presently claimed invention, not later than the effective filing date of the presently claimed invention, were owned by or subject to an obligation of assignment to the same person (i.e., Applicant).
Election/Restrictions
3. In the reply of 26 July 2021, Applicant elected without traverse the species of the combination of SEQ ID NO: 1-500.
Claim Status
4.  Claims 1-23 are pending.
	Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Note that claim 16 requires that the at least 500 genomic regions comprises at least 40% of the genomic regions of SEQ ID NO: 1-1644 (i.e., at least 658 
	In the reply of 21 January 2022, Applicant states that claims 16 and 17 are linking claims. It is argued that claim 16 encompasses any 658 regions that can include the regions of SEQ ID NO: 1-1644 and claim 17 encompasses any 1,000 regions that can include the regions of SEQ ID NO: 1-500. Applicant argues that because they elected the combination of SEQ ID NO: 1-500, any combination which includes SEQ ID NO: 1-500 reads on the elected species. 
	This argument has been fully considered but is not persuasive. In the restriction requirement, Applicant was required to elect one single combination of genomic regions. Applicant elected the combination of the 500 genomic regions of SEQ ID NO: 1-500. Applicant did not elect the species of a particular combination of 658 regions that included SEQ ID NO: 1-500 together with 158 other specific nucleotide sequences or the species of a particular combination of 1,000 regions that included SEQ ID NO: 1-500 together with 500 additional specific nucleotide sequences. Claims 16 and 17 are not in fact linking claims. Rather, they are claims directed to distinct, non-elected species. 
Claims 1-8 and 18-23 read on the elected invention and have been examined herein. It is noted that claim 8 encompasses non-elected subject matter of genomic regions other than the genomic regions of SEQ ID NO: 1-500 from List 1.  Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims.

Claim Rejections - 35 USC § 112(d) 
5.  The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 depends from itself – i.e. ”The mixture of claim7.” 
As stated in MPEP 608.01(n): 
    PNG
    media_image1.png
    111
    762
    media_image1.png
    Greyscale

Since claim 7 does not reference / depend from a previous claim, claim 7 is not a proper dependent claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Modified / New Claim Rejections - 35 USC § 112(b) – Indefiniteness
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.Modified claim rejection:
A. Claim 7 is indefinite over the recitations of “in the cancer training samples” and “the non-cancer training samples” because this phrase lacks proper antecedent basis and it is unclear as to how this recitation is intended to further limit the claims. It appears that claim 7 should depend from claim 2.
Response to Remarks:
The response states that claim 7 was amended to adopt the amendment suggested in the prior Office action of amending the claim so that it is dependent on claim 2. However, claim 7 was amended to depend from ‘claim 7’ rather than claim 2. New claim rejections:
B. Claims 1-8 and 18-23 are indefinite over the recitation that at least one probe for each of the at least 500 different target genomic regions “does not comprise 45 contiguous bases with at least 90% complementarity to 20 off-target regions in a GRCh37/hg19 genome.” This language is not clearly defined in the specification or the 
C. Claims 20-22 are indefinite over the recitation of “non-overlapping sequence of at least 15 nucleotides in length, and the non-overlapping sequences are 
Maintained / Modified Double Patenting Rejection 
7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 18-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 8, 10-12, 14-31 of copending Application No. 17/061,013 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘013 are both inclusive of assay panels for enriching nucleic acids / modified polynucleotides wherein the assay panel comprises at least 1,000 different polynucleotide probes, wherein the 1,000 different polynucleotide probes comprise at least 500 different pairs of polynucleotide probes, wherein the probes in the at least 500 different pairs of polynucleotide probes overlap each other by at least 30 or more contiguous nucleotides. The present claims and the claims of ‘013 further recite that the probes hybridize to genomic regions of cfDNA (claim 19 of ‘013) and that the genomic regions are differentially methylated in cancer (claim 6 of ‘013). Additionally, claims 19 and 22 of ‘013 are inclusive of mixtures comprising the assay panel and DNA that has been processed to convert unmethylated cytosine to uracil (i.e., treated with a deaminase). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have obtained mixtures comprising the assay panel of ‘013 and DNA that has been treated with a deaminase since such a mixture would have resulted from using the assay panel in a method to detect the methylation of test genomic DNA. 
Regarding the recitation in the present claims that the genomic regions from which the cfDNA is derived comprises 5 methylation sites, claim 1 of ‘013 recite that the probes hybridize to sequences that comprise “one or more transitions that occur at a nucleotide corresponding to a CpG site in the target genomic region” and claim 6, which 
Regarding present claims 2-4, these claims describe a process by which genomic regions are determined to be anomalously methylated. However, the claims are directed to the product of an assay panel and not to a method and the present claims do not require that the probes of the assay panel hybridize to the genomic regions. Rather, the claims recite that the probes hybridize (under any conditions) to “modified” polynucleotides obtained by processing (in any manner) cfDNA derived from the genomic regions. The recitations in claims 2-4 do not materially distinguish the recited genomic regions over the genomic regions in the claims of ‘013. Further, regarding claims 2-4 and 7, the claims of ‘013 recite genomic regions that are methylated or unmethylated in an individual with cancer (claim 6) and genomic regions selected from those listed in Tables 11-24 of ‘013 (claims 18 and 20), which are genomic regions anomalously methylated (i.e., hypomethylated or hypermethylated) in cancer versus non-cancer samples.
Regarding present claim 5, the claims of ‘013 also include cfDNA processed by converting unmethylated cytosine to uracil to form modified polynucleotides (e.g., claims 19 and 22 of ‘013).

Regarding present claim 19, the claims of ‘013 are also inclusive of assay panels in which the at least 1,000 probes are configured to hybridize to modified polynucleotides derived from at least 500 different genomic regions (see e.g., claim 16 of ‘013). 
Regarding present claims 20-22, claim 1 of ‘013 is inclusive of assay panels wherein the different polynucleotide probes comprises a non-overlapping sequence of at least 15 nucleotides and the non-overlapping sequences are complementary to different sequences at different ends of a sequence complementary to a respective overlapping sequence, particularly wherein the assay panel comprises 1,000 probes and the probes are 75 nucleotides in length (claim 29 of ‘013).
Regarding present claim 23, the claims of ‘013 do not recite that the probes together comprise at least 1 million bases. However, the claims of ‘013 do recite that the probes are less than 300 nucleotides in length (claim 31 of ‘013) and the bait set / assay panel comprises “at least 1,000” probes to at least 500 target genomic regions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assay panel of ‘013 so as to have included additional probes in the assay panel, such as 3,500 probes of 299 nucleotides in length etc., in order to have provided an assay panel that could be used to determine the methylation status of additional CpG sites in target genomic DNA. The selection of an optimal number of probes and the length of the probes to be included in the assay panel would have been obvious to and well within the skill of the ordinary artisan. 
Response to Remarks:
In the reply, it is stated that “Applicant respectfully requests that the current rejection be held in abeyance until an otherwise allowable set of claims has been identified, at which point the filing of a terminal disclaimer will be considered.”
However, rejections are not held in abeyance. The rejection is maintained and made final for the reasons set forth above.8. Claims 1-7 and 18-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6, and 8-25 of copending Application No. 17/061,048 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The present claims are directed to a mixture comprising an assay panel and converted cfDNA that has been treated with a deaminating agent, whereas the claims of ‘048 are directed to methods that require combining converted cfDNA containing uracils in place of unmethylated cytosines (i.e. cfDNA treated with a deaminating agent) with a “bait set.” The presently claimed assay panel and the bait set required by the method of ‘048 each comprises at least 1,000 different polynucleotide probes, wherein the 1,000 different polynucleotide probes comprise at least 500 different pairs of polynucleotide probes, wherein the probes in the at least 500 different pairs of polynucleotide probes overlap each other by at least 30 or more contiguous nucleotides; the probes hybridize to genomic regions of cfDNA (claim 2 of ‘048) and that the genomic regions are differentially methylated in cancer (claim 6 of ‘048). Further, the genomic regions 
Additionally, the claims of ‘048 are inclusive of assay panels in which the target genomic region is a region of a human genome, and none of the at least 1,00 different polynucleotide probes comprise a contiguous 45 base sequence having at least 90% complementarity to at least 20 off-target regions in a GRCh37/hg19 genome (see claim 24 of ‘048).
Regarding present claims 2-4, these claims describe a process by which genomic regions are determined to be anomalously methylated. However, the claims are directed to the product of an assay panel and not to a method and the present claims do not require that the probes of the assay panel hybridize to the genomic regions. Rather, the claims recite that the probes hybridize (under any conditions) to “modified” polynucleotides obtained by processing (in any manner) cfDNA derived from the genomic regions. The recitations in claims 2-4 do not materially distinguish the recited genomic regions over the genomic regions in the claims of ‘048. Further, regarding claims 2-4 and 7, the claims of ‘048 recite genomic regions that are methylated or unmethylated in an individual with cancer (claim 6) and genomic regions selected from those listed in Tables 11-24 of ‘048 (claims 9 and 10), which are genomic 
Regarding present claim 5, the probes in the bait set of ‘048 also include cfDNA processed by converting unmethylated cytosine to uracil to form modified polynucleotides (e.g., claims 19 and 22 of ‘013).
Regarding present claim 6, the probes in the bait set of ‘048 are conjugated to an affinity moiety (claim 4 of ‘048).
Regarding present claim 19, the claims of ‘048 are also inclusive of assay panels in which the at least 1,000 probes are configured to hybridize to modified polynucleotides derived from at least 500 different genomic regions (see e.g., claim 8 of ‘048). 
Regarding present claims 20-22, claim 1 of ‘048 is inclusive of assay panels wherein the different polynucleotide probes comprises a non-overlapping sequence of at least 15 nucleotides and the non-overlapping sequences are complementary to different sequences at different ends of a sequence complementary to a respective overlapping sequence, particularly wherein the assay panel comprises 1,000 probes and the probes are 75 nucleotides in length (claim 22 of ‘048).
Regarding present claim 23, the claims of ‘048 do not recite that the probes together comprise at least 1 million bases. However, the claims of ‘048 do recite that the probes are less than 300 nucleotides in length and the bait set / assay panel comprises “at least 1,000” probes to at least 500 target genomic regions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mixtures of ‘048 so as to have included additional probes 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.Response to Remarks:
In the reply, it is stated that “Applicant respectfully requests that the current rejection be held in abeyance until an otherwise allowable set of claims has been identified, at which point the filing of a terminal disclaimer will be considered.”
However, rejections are not held in abeyance. The rejection is maintained and made final for the reasons set forth above.
Modified Claim Rejections - 35 USC § 103
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al (U.S. PGPUB 20120149593A1; cited in the IDS) in view of Cortese (U.S. PGPUB 2012/0208711), and further in view of Huelga et al (U.S PGPUB 2016/0275240; cited in the IDS).
	Hicks teaches DNA arrays for enriching / capturing DNA that has been bisulfite treated in order to detect and distinguish between methylated (hypermethylated) and unmethylated (hypomethylated) DNA (e.g., para [0287]).	
Hicks (para [0027]) teaches:
“A DNA array is provided comprising a plurality of probe sets, each probe set consisting of one, two, three or four two-probe subsets, each two-probe subset consisting of
i) a first probe having a sequence which corresponds to the sequence of a segment of a single strand within a region comprising a CpG dinucleotide, with the exception that every cytosine (C) residue of the segment of the single strand of DNA is a thymine (T) residue in the first probe; and
ii) a second probe having a sequence which corresponds to the sequence of the same segment of the single strand comprising a CpG dinucleotide, with the exception that every cytosine (C) residue of the segment, other than the cytosine (C) residue of the CpG dinucleotide, is a thymine (T) residue in the second probe; or
iii) a probe fully complementary to the first probe; and


It is further stated at para [0208] that:
“A custom Agilent® microarray with 244K probes was printed in which selected regions were tiled at a 6-base interval. Since four probes overlap each site, this allowed a total of −300 kB to be targeted for capture. Bisulfite converted SKN-1 and MDA-MB-231 libraries were hybridized to the capture arrays using the standard Agilent® Array CGH buffer system.”

Hicks (para [0283]) goes on to teach that:
“Currently, 17 probes pairs are selected for each CpG island in the human genome. Placing a probe pair every 6 bases means the distance from the start coordinate of the first probe pair to the last probe pair in the window is 96 bases. The probes are 60 bases long. The first probe pair selected starts at the window center minus 82 bases.”

Hicks teaches that the probes are complementary to CpG islands in the genome (para [0083]). It is disclosed that the DNA array captures 784 to 1459 regions of interest (para [0078]).
It is further stated that “unmethylated cytosine is converted to uracil and methylated cytosine remains unchanged following bisulfite treatment” (para [0196]).
Hicks teaches using the DNA probe arrays to assay for methylation patterns in human diseases, such as cancer (e.g., para [0009] and [0013]). For instance, Hicks (para [0009] states “cancer cells show consistent alterations in methylation that correlate with transformation [20]. Overall, tumor genomes are hypomethylated, but focally increased methylation tends to accompany silencing of tumor suppressors, such as p161NK4A, which promotes disease progression.” Hicks also exemplifies methods in which the DNA arrays were used to determine CpG methylation patterns in tumor and normal cell line samples (e.g., para [0259]).

However, as discussed above, Hicks teaches that the probes are 60 bp in length and tiled at 6bp intervals. Thus, the probes would necessarily include “pairs” of probes that overlap by at least 54 bp.  Also, Hicks teaches pairs of probes comprising a first probe and a second probe, wherein the first probe differs from the second probe only at differentially methylated cytosines in CpG islands and overlaps the second probe by an overlapping region of at least 30 contiguous bases. Thus, these pairs of probes also comprise a first probe and a second probe, wherein the first probe differs from the second probe and “overlaps” the second probe by 30 contiguous bases – i.e., hybridizes to the same 30 bases in the genomic region.  
Further, by teaching that the DNA array captures 784 to 1459 regions of interest (para [0078]) and DNA arrays include pairs of polynucleotide probes (para [0027]), as 
Thus, the teachings of Hicks when considered as a whole expressly suggest assay panels / DNA probe arrays comprising at least 1000 polynucleotide probes, wherein the at least 1000 different polynucleotide probes comprise at least 500 different pairs of probes comprising a first probe and a second probe, wherein the first probe differs from the second probe and overlaps the second probe by an overlapping region of at least 30 contiguous bases, wherein each polynucleotide probe is configured to hybridize to a modified polynucleotide obtained by processing DNA molecules to convert unmethylated cytosine to uracil, wherein the modified polynucleotides are derived from at least 500 genomic regions.
Further, Cortese teaches methods for enriching for cell-free DNA in bodily fluid samples in order to facilitate the analysis of DNA methylation profiles, particularly for the diagnosis of cancer (e.g., para [0004-0008], [0019] and [0037-0038]). Cortese teaches the need in the art to identify “markers having altered DNA methylation profiles in cell-free circulating DNA in blood plasma and other bodily fluids, the markers capable of being employed in non-invasive methods for early diagnosis of malignant diseases” (para [0005]). Cortese further teaches contacting converted and amplified cell-free DNA with microarrays to analyze DNA methylation patterns in the cell-free DNA (e.g., para [0007-0014]).
In view of the teachings of Cortese, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding the limitation in the claims that the genomic regions comprise at least 5 methylation sites that are differentially methylated between cancer and non-cancerous samples, Hicks (para [0289]) teaches “Because of the unusual density of CpG residues within the targeted regions, even these short reads often contained multiple CpG sites. It is also stated that “The mean number of CpGs within probes to our 324 randomly selected CpG islands is 4.68, and the maximum in any probe is 15” (para [0207]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the assay panel / DNA probe array of Hicks so as to have included probes that hybridize to cfDNA derived from genomic regions that comprise at least 5 CpG methylation sites since Hicks teaches targeting CpG rich / dense genomic regions and teaches probes with median density of CpG islands of 4.68. One would have been motivated to have made such a modification in order to have provided assay panels / DNA probe arrays that could be used for the analysis of a large number of CpGs in the cfDNA, thereby 
Regarding the recitation in the claims of a mixture comprising the assay panel and cfDNA that has been converted by treatment with a deaminating agent, Hicks teaches treating the genomic DNA used in the assays disclosed therein with the deaminating agent of bisulfite (e.g. para [0190-0191]). Use of the modified assay panel / DNA probe array of Hicks to enrich for converted cfDNA and to detect the methylation status of cfDNA would have resulted in a mixture comprising cfDNA molecules and the assay panel of present claim 1.
Regarding the recitation in the claims that at least one probe for each of the at least 500 different target genomic regions “does not comprise 45 contiguous bases with at least 90% complementarity to 20 off-target regions in a GRCh37/hg19 genome,” as broadly recited, this language has been interpreted to mean that each of the at least one probes in each of the 500 different pairs of probes does not include a non-target sequence that is 90% complementary with a sequence that is present 20 times in the GRCh37/hg19 genome. With respect to this limitation, Hicks teaches that the probes are selected so that they specifically bind to a particular target sequence and do not cross-hybridize with non-target sequences (see, e.g. para [0215]). Hicks states that:
 “[0245] Genomic "dead zones" are locations in the genome where no read can map uniquely because the sequence starting at that location (i.e. a k-mer, when considering reads of width k) is identical to the sequence at some other location in the genome.”

Hicks does not teach that each probe in the probe set does not include 45 bases having at least 90% identity with 20 off-target / non-target sequences with reference to the GRCh37/hg19 genome. 
However, as discussed above, Hicks teaches that the probes are selected so that they do not cross-hybridize to non-target sequences and thereby do not include sequences having complementarity to non-target (off-target) sequences. 
Huelga et al teaches that a reference genome for the purpose of analyzing nucleic acids and sequence reads may be the genome of Hg18 or GRCh37/Hg19 (para [0141]).
In view of the teachings of Huelga, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the assay panel of Hicks so as to have selected probes in the 500 different pairs of probes which are not substantially complementary to non-target / off-target sequences (and thereby which do not include sequences of substantial length, including 45 bases, having 90% complementary to 20 (or any) non-target / off target sequences), wherein the non-target / off-target sequences are with respect to the more recent GRCh37/Hg19 genome in order to have provided an assay panel which is highly specific for the target sequences, thereby ensuring the effectiveness and specificity of the assay panel / DNA probe arrays for enriching and detecting the methylation status of target human genomic DNA.

Further, regarding claims 2-4 and 7, Hicks teaches that the genomic regions are methylated or unmethylated in an individual with cancer. Cortese also teaches the selection of probes that are differentially methylated in cancer as compared to non-cancer samples (para [0033] and [0038]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included on the assay panel / DNA probe array polynucleotide probes that hybridize to converted cfDNA derived from 500 genomic regions that are either hypermethylated in cancer samples and hypomethylated in noncancerous samples or hypomethylated in cancer samples and hypermethylated in noncancerous samples so as to have ensured that the assay panel / DNA probe array would be effective for enriching for differentially methylated cfDNA and thereby facilitating the detection of cancer or particular types of cancer. 

However, Huelga teaches methods for enriching for nucleic acids using biotinylated probes that can be subsequently captured using streptavidin coated magnetic beads (e.g., para [0117-0118]). It is disclosed that target nucleic acids can be hybridized to the biotinylated probes, the complex can then be captured using the streptavidin coated beads and the captured target nucleic acids can then be further analyzed, for example using conventional sequencing techniques (para [0118]).
In view of the teachings of Huelga, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the assay panel / DNA probe array of Hicks so as to have conjugated the probes to the affinity label of biotin so that the biotinylated probes could later be bound to streptavidin coated magnetic beads, in order to have facilitated the capture and enrichment of target cfDNA bound to the biotinylated probes.
Regarding claim 19, modification of the assay panel / DNA probe array of Hicks as discussed above would have resulted in an assay panel / DNA probe array in which the entirety of the at least 1,000 polynucleotide probes were configures to hybridize to modified polynucleotides derived from at least 500 different genomic regions. 
Regarding claims 20-22, Hicks (para [0083-0084] teaches “In an embodiment of the instant process, each probe corresponds to a segment of a CpG island within the genome. In alternative embodiment the segment of the CpG island is 40-250 nucleotides.” See also para [0136-0137]). Hicks exemplifies DNA arrays in which the 
Regarding claim 23, Hicks does not specifically disclose that the probes together comprise at least 1 million bases. However, Hicks does exemplify DNA arrays / DNA probe panels that target 1459 regions of interest (para [0078]) and states that the DNA arrays include pairs of polynucleotide probes (para [0027]). Hicks also teaches a customized array of 244K probes (para [0208]) and as discussed above teaches that the probes may correspond to segments of CpG islands that are 40-250 nucleotides (i.e. the probes may be 40-250 nucleotides in length).  In view of the guidance provided by Hicks, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the DNA probe arrays / DNA probe panels of Hicks so as to have used probes of an optimum length, including from 40-250 nucleotides, and to have included additional pairs of probes in the probe set, such as sets of 244K probes of 40 or 75 etc. bases in length (and thereby which together comprise at least 1 million bases) in order to have determined the methylation status of additional CpG sites in target genomic DNA using the optimum number and Response to Remarks:
The response states that Hicks does not teach the feature in the amended claims that at least one probe for each of the “at least 500 different target genomic regions (i) comprises a length of at least 45 bases, and (ii) does not comprise a contiguous 45 bases with at least 90% sequence complementarity to 20 off-target regions in a GRCh37/hg19 genome.”
This argument has been fully considered but is not persuasive. First, it is noted that the meaning of this phrase is unclear for the reasons discussed in paragraph 6 above. As discussed in the rejection, this language has been interpreted to mean that each of the at least one probes in each of the 500 different pairs of probes does not include a non-target sequence that is 90% complementary with a sequence that is present 20 times in the GRCh37/hg19 genome. With respect to this limitation, Hicks teaches that the probes are selected so that they specifically bind to a particular target sequence and do not cross-hybridize with non-target sequences (see, e.g. para [0215]). Hicks identifies “bisulfite dead-zones” with respect to the hg18 reference genome (para [0247]) and Huelga et al is cited for its teachings that a reference genome for the purpose of analyzing nucleic acids and sequence reads may be the genome of Hg18 or GRCh37/Hg19 (para [0141]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the assay panel of Hicks so as to have selected probes in the 500 different 
The response states that:
 “this feature also provides unexpected advantages that could not have been predicted based on the cited references. For example, the present application teaches a process for filtering potential probes to remove those with a higher number of off-target matches, to minimize disruptive effects on pull-down efficiency (see, e.g. para. [0308]-[0311] of US20210238693A1).”

This argument has been fully considered but is not persuasive because the “unexpected advantages” set forth in para [0308-0311] do not appear to be applicable to the broadly claimed methods. The specification states “[0308] There was no significant binding and pull down of target DNA fragments when the overlap was less than 45 bp. These results indicate that, with the specified hybridization conditions, a fragment-probe overlap of at least 45 bp is generally required to maximize hybridization between the probe set and nucleic acids derived from the target genomic regions, and thus improve pulldown efficiency.” However, the present claims do not require the “specified hybridization conditions” listed in Example 5.  The specification states “It was therefore concluded that off-target pulldown may occur for probes having a sequence with a match rate of at least 90% to an off-target genomic region of at least 45 bp.” However, 
“Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.”
The response states:
 “With regard to feature (2), the Office cites to disclosure in Hicks relating to use of a custom array in connection with tumor cells, and paragraph [0259] in particular, which forms part of Example 6b in Hicks (Office Action, pg. 23). In Example 6b of Hicks, the only “regions” discussed are 324 CpG islands. Hicks does not describe or suggest breaking the islands into further sub-regions. As such, Hicks already fails to disclose 500 different target regions.”

These arguments have also been fully considered but are not persuasive. First, the Hicks reference was applied under 35 U.S.C. 103. There is no requirement for Hicks to anticipate the claimed invention. Second, Hicks exemplifies DNA arrays that capture 784 to 1459 regions of interest (para [0078]) and DNA arrays that include pairs of polynucleotide probes (para [0027]), as well as teaching a customized array of 244K probes (para [0208]. Since the probes target the different regions having the CpGs, Hicks expressly suggests that assay panels / DNA probe arrays which comprise at least 1,000 polynucleotide probes to at least 500 different genomic regions. 



 “Hicks at best describes differential methylation of 14 + 79 + 9 = 102 regions. Hicks does not identify which regions these are, whether their status as differently methylated would remain if broken into smaller sub- regions, or if the array and method of analysis would accommodate additional targets. As such, Hicks also fails to teach or suggest 500 target genomic regions that are differentially methylated in cancer, much less pairs probes in accordance with the present claims that are configured to hybridize to such differentially methylated target genomic regions.”

This argument is not persuasive. First, the presently rejected claims also fail to identify any target regions or any particular probes. The present claims do not recite any limitations that are not suggested by the combination of references. Secondly, the present claims do not require 500 target regions that are differentially methylated in a single type of cancer or in a single cancer cell. Rather, the present claims require only that the 500 target genomic regions comprise five methylation sites that are differentially methylated in cancer samples per se, relative to non-cancer samples. In the example of Hicks noted by Applicant, the assay was performed using one type of epithelial cell line from breast tissue of an adenocarcinoma patient (MD-MB-231) in which CpG methylation status was studied and compared to that of a normal fibroblast cell line (SKN-1; see e.g. para [0192]). Further, the teachings of Hicks are not limited to only the examples provided therein. When considered as a whole, it is maintained that the teachings of Hicks suggest DNA probe arrays / panels comprising at least 500 different pairs of probes that hybridize to at least 500 different target genomic regions that are differentially methylated in cancer

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CARLA J MYERS/Primary Examiner, Art Unit 1634